Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 25, 2018

                                      No. 04-18-00445-CR

                                    Nelson Anthony JASSO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2017 CRB 696 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

                                         ORDER
        On August 22, 2018, we abated this appeal to the trial court to determine if appellant
intends to prosecute this appeal and is indigent, and if so, to appoint appellate counsel for this
appeal. On September 14, 2018, a supplemental clerk’s record containing the trial court’s
findings was filed. On September 21, 2018, the reporter’s record from the abatement hearings
was filed. The trial court found appellant intends to prosecute this appeal and found appellant to
be indigent. Therefore, the trial court appointed Marcel C. Notzon III to represent appellant in
this appeal.

       We, therefore, ORDER this appeal reinstated on the docket of this court. We further
ORDER that the reporter’s record for this appeal is due within thirty (30) days from the
date of this order.

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court